Citation Nr: 1817074	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to an increased disability rating for cervical spondylosis, to include whether the reduction from 20 percent to 10 percent, effective January 1, 2016, was proper, and entitlement to an increased disability rating for right wrist carpal tunnel syndrome are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to December 1979, with additional periods of service in the Army Reserves from December 1979 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded this matter in December 2015 and March 2017 for additional procedural and evidentiary development.  

In March 2015 and October 2017, the Veteran testified at videoconference hearings conducted before two separate Veterans Law Judges (VLJs), and during which the claim of entitlement to a TDIU was discussed.  Transcripts of the hearings are included in the claims file.  The law states that the VLJ who conduct a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  During the October 2017 Board hearing, the Veteran waived his right to a third hearing before a new VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The Veteran submitted additional medical and lay evidence in October 2017; however, he waived his right to have the RO consider this evidence prior to a Board decision.  


FINDING OF FACT

After affording the Veteran the benefit of the doubt, his service-connected tension headaches, bilateral carpal tunnel syndrome, gastroesophageal reflux disease (GERD), and cervical spondylosis disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2015, the Board remanded this claim to request that the Veteran identify pertinent outstanding treatment records, associate with the claims file an opinion discussing and assessing the Veteran's vocational abilities, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board remanded this claim in March 2017 because it was inextricably intertwined with issues the Board was remanding at the time, which are the subject of a separate Board decision.

The Veteran contends that his service-connected disabilities prevent him from securing or following substantially gainful employment.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for service-connected tension headaches, rated as 50 percent disabling; right wrist carpal tunnel syndrome, rated as 20 percent disabling; left wrist carpal tunnel syndrome, rated as 10 percent disabling; GERD, rated as 10 percent disabling; and, cervical spondylosis, rated as 20 percent disabling, following the Board's determination in a separate decision.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent, and he has one disability, namely, tension headaches, that is rated higher than 40 percent disabling.  Thus, the Veteran meets the criteria for establishing entitlement to a TDIU on a schedular basis and the only question to be answered is whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.  On his formal TDIU application (VA From 21-8940), received by VA in August 2014, the Veteran reported that he last worked full time in December 2002, and that he became too disabled to work at that time.  He stated that his head injury, tension headaches and migraines, cervical spondylosis, GERD, and bilateral carpal tunnel syndrome prevented him from securing and following any substantially gainful employment.  He indicated that he previously worked and held jobs, including as a machine operator from 1973 to 1980, as a cook in the Army from 1977 to 1979 and in civilian life from 1986 to 1988, in home demolition from 1983 to 1985, and as a fork lift operator from 1985 to 1996.  He indicated that he finished one year of high school education.

The Veteran asserted in April 2015 that he had not worked in over 20 years.  During an August 2016 hearing before a decision review officer (DRO), the Veteran testified that he was not employed.  He indicated that he taught Sunday school for approximately 45 minutes every Sunday while seated.  He indicated that he had daily headaches, which lasted two to three hours per day and required the Veteran to take medication and be in a darkly lit room.  He made very similar contentions during the October 2017 Board hearing, during which he testified that he had not worked for the previous 20 years.  He stated that he volunteered at church to teach Sunday school.  He indicated that he did not work because of his back, neck, headache, hands, and legs symptoms. 

In addition to the lay evidence above, the Veteran's medical treatment records, including VA examination reports, show that the Veteran's service-connected disabilities impacted his ability to work.  For example, VA examiners discussed the impact of the Veteran's service-connected disabilities on his ability to work in March 2015, March 2016, and November 2016.  Specifically, March 2015 VA examiners determined that the Veteran's headaches caused an inability to concentrate when the headaches occurred, and that the Veteran's pain and stiffness symptoms in the left hand affected his ability to work.  Additional VA examination reports, including from March 2015, March 2016, and November 2016, show that the Veteran's service-connected cervical spondylosis and bilateral carpal tunnel syndrome impacted the Veteran's ability to work.  The Board has considered the opinions of these professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  

The Veteran's Social Security Administration (SSA) records show that the Veteran was deemed disabled for SSA purposes since July 2001 and that he has received disability benefits since that time.  A review of an August 2003 SSA decision shows that the Veteran's service-connected disabilities, as well as non-service connected DJD and mental health symptoms, were considered in finding the Veteran disabled for SSA purposes.  Similarly, VA vocational rehabilitation records show that the Veteran is limited in the type of work he can perform, especially due to physical limitations, such as bending, sitting, and driving a car; however, these records also considered the Veteran's service-connected and nonservice-connected disabilities.  

After affording the Veteran the benefit of the doubt, the Board finds that his service-connected tension headaches, bilateral carpal tunnel syndrome, GERD, and cervical spondylosis disabilities prevent him from securing or following substantially gainful employment.  The record shows that the Veteran last worked in the 1990s and that his previous work history consisted mainly of physically demanding jobs.  The medical evidence shows that the Veteran's service-connected disabilities would greatly impact his ability to work in a physical work environment due to painful headaches and limited use of his arms and neck.  Additionally, given the approximately 20-year gap in the Veteran's work history, his educational background of finishing one year of high school, and the fact that his service-connected tension headaches impact his ability to concentrate and require him to be in a dark-lit room for hours at a time, the Veteran would not be able to secure and follow substantially gainful employment in a sedentary work environment.  

Given these reasons, and after applying the benefit-of-the-doubt rule, entitlement to a TDIU is warranted; thus, the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a TDIU is granted.  




			
                Cynthia M. Bruce                                              Nathan Kroes                     
               Veterans Law Judge                                       Veterans Law Judge               
         Board of Veterans' Appeals                        Board of Veterans' Appeals         




_____________________________
A. P. Simpson
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


